Citation Nr: 1454151	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-16 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a disability manifested by fatigue, including claimed chronic fatigue syndrome (CFS) and obstructive sleep apnea, to include as secondary to the status post median sternotomy for total thymectomy with en bloc mass resection including pericardium extending from phrenic to phrenic and femoral and radial arterial line placement.

2.  Entitlement to service connection for tinnitus, to include as secondary to the status post left hemithyroidectomy.  

3.  Entitlement to an initial rating (or evaluation) in excess of 50 percent for depression.

4.  Entitlement to a higher (compensable) initial rating (or evaluation) for status post left hemithyroidectomy.

5.  Entitlement to a total disability rating (or evaluation) based on individual unemployability due to service-connected disabilities (TDIU). 

REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1989 to October 2009.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In January 2013, the RO granted a higher initial rating of 50 percent for depression effective from November 1, 2009, the day after service separation.   

The representative has argued that the recent diagnosis of severe obstructive sleep apnea should be considered part of the service connection appeal for chronic fatigue syndrome.  See July 2013 correspondence.  Although only the issue of service connection for CFS has been developed and adjudicated throughout the course of the appeal, the Board notes that the Court held, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that that the scope of a disability claim includes any disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  On the June 2012 substantive appeal, the representative described symptoms of poor sleep and chronic fatigue since the 2009 surgery and asked for additional development on whether the symptoms were attributable to a diagnosis of CFS or one or more of the Veteran's service-connected disabilities.  In consideration thereof, the Board finds that the diagnosis of severe obstructive sleep apnea is reasonably encompassed in the issue of service connection for CFS.  Therefore, in consideration of the Clemons case, the Board has recharacterized the issue of service connection for CFS as entitlement to service connection for a disability manifested by fatigue, to include claimed CFS and obstructive sleep apnea, as reflected on the first page of this decision 

The issues of entitlement to service connection for a disability manifested by fatigue, to include claimed CFS and obstructive sleep apnea, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service.

2.  There were no tinnitus symptoms during service.

3.  Tinnitus symptoms began several months after service separation.
 
4.  Tinnitus is not causally or etiologically related to service, including to the noise exposure during service.

5.  Tinnitus was not caused or permanently worsened beyond the normal progression by the left hemithyroidectomy.   

6.  Throughout the rating period, the Veteran's depression was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms of disturbances of motivation and mood (i.e., depressed mood, anxiety, and difficulty with motivation for performing daily tasks resulting in less getting done); chronic sleep impairment managed with medication; flattened affect; some difficulty in establishing and maintaining effective work and social relationships such as a happy marriage of over 25 years with some marital discord as a result of irritability; and some difficulty in adapting to stressful circumstances, including work or a worklike setting.  

7.  Throughout the rating period, there are no residuals associated with the status post left hemithyroidectomy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

2.  The criteria for an initial rating in excess of 50 percent for depression are not met or approximated for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.126, 4.130, Diagnostic Code (DC) 9435 (2014).  

3.  The criteria for an initial compensable rating for status post left hemithyroidectomy are not met or approximated for the entire rating period.  
38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.31, 4.119, DC 7915-7905 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the April 2009 and April 2011 notice letters sent prior to the initial denial of the service connection claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the service connection claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed with respect to those issues. 

Regarding the initial rating appeals for depression and status post left hemithyroidectomy, the Veteran is challenging the initial disability ratings assigned following the grant of service connection.  The Court has held that, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has in fact been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Furthermore, under 38 C.F.R. 
§ 3.159(b)(3)(i), there is no duty to provide the Veteran with VCAA notice upon receipt of a Notice of Disagreement, such as in this case.  For these reasons, the Board finds that no further notice, beyond that afforded in the context of the claim for service connection, is needed under the VCAA.

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The Veteran was provided with VA medical examinations in connection with the appeals decided herein in January 2010, July 2010, March 2011, and September 2012.  Collectively, the medical examination reports include all relevant findings and medical opinions needed to evaluate fairly the Veteran's appeals.  The VA examiners considered an accurate history of the claimed disabilities based on interview of the Veteran, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on his daily life, and performed a thorough physical and mental examination of the Veteran, to include laboratory tests.  The September 2012 VA mental disorders examiner also reviewed the record; therefore, the VA medical examiners had adequate facts and data regarding the history and condition of the Veteran's disabilities.  See VAOPGCPREC 20-95 (interpreting that in some cases an accurate history by a veteran may be a valid basis for an examination report rather than claims file review); see also Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  There has been no allegation or indication that there has been a material change in condition of the Veteran's disabilities since the last VA medical examinations for the appeals decided herein, and the VA medical opinions are supported by adequate rationale.  For these reasons, the Board finds that the medical examination reports are adequate, and there is no need for further medical examination or medical opinion.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.  

Service Connection Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires competent evidence of (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 
439 (1995).

Service Connection Analysis for Tinnitus

The Veteran contends that tinnitus was caused or aggravated by the service-connected status post left hemithroidectomy.  He asserts that the onset of constant tinnitus occurred immediately after the January 2010 left thyroidectomy performed after service and tinnitus symptoms have continued since that time.  He also maintains that he is entitled to service connection for tinnitus on the basis that it was manifested to a compensable degree within one year of service separation.  See September 2011 Notice of Disagreement.    

After review of the lay and medical evidence of record, the Board finds that the evidence demonstrates some exposure to loud noise (i.e., acoustic trauma) during service.  The DD Form 214 shows that the Veteran had a primary military occupational specialty in food service while serving in the Navy.  Because the Veteran has competently reported that he was exposed to loud noise while working in the kitchen and performing annual firearms training during service, and the account of noise exposure is consistent with the circumstances and conditions of his naval service, it is credible and of significant probative value.

The Board next finds that the weight of the evidence is against a finding that tinnitus (or tinnitus symptoms) had its onset during service.  The service treatment records, which are complete, are absent of complaint of, diagnosis of, or treatment for tinnitus or "ringing in the ears" during service.  Because the Veteran was asked if he had ear, nose, or throat trouble on service reports of medical history completed throughout service and consistently checked "No," and the ears and drums were clinically evaluated at service medical examinations performed during service and shown to be normal, the Board finds that tinnitus is a condition that would have ordinarily been recorded during service.   See Kahana v. Shinseki, 24 Vet. App. 
428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  

Also, tinnitus is a condition capable of lay diagnosis, and the Veteran has repeatedly and credibly stated that tinnitus had its onset immediately after the January 2010 left hemithyroidectomy, approximately three months after service.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is a condition capable of lay diagnosis); see also September 2010 VA Form 21-4138 (reporting that ringing in the ears began right after the January 2010 left hemithyroidectomy); October 2010 private ENT treatment record (noting that the Veteran's report that constant tinnitus had been a problem for nine months and had its onset after the left hemithyroidectomy performed in January 2010); April 2011 VA Form 21-4138 (reporting that he was diagnosed with a persistent tinnitus, which started after the left hemithyroidectomy).  The finding that the onset of tinnitus occurred several months after service is further supported by the fact that the Veteran filed several disability claims with VA before service separation but did not file a claim for service connection for tinnitus until September 2010, at which time he stated that tinnitus began several months after service separation; therefore, the lay and medical evidence most contemporaneous to service, and less than a year after service separation, shows no tinnitus or tinnitus symptoms during service, is of significant probative value, and weighs against service incurrence.  

Although the representative has argued that service connection for tinnitus should be awarded because tinnitus was manifested to a compensable degree within one year of service separation, as stated above, tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Also, after considering the medical definition noting the subjective nature of tinnitus and without any indication of involvement of the nervous system, the Board finds that tinnitus may not be considered "an organic disease of the nervous system" subject to presumptive service connection.  See Dorland's Illustrated Medical Dictionary 1914 (30th ed. 2003) (defining tinnitus as a noise in the ears, such as ringing, buzzing, roaring or clicking, and noting that it is usually subjective in type).  For these reasons, the Board finds that presumptive service connection for tinnitus on the basis that it was manifested to a compensable degree within one year of service separation is not warranted.  

The weight of the evidence is against a finding that tinnitus, which had its onset several months after service, was caused or permanently worsened beyond the natural progression (i.e., aggravated) by the left hemithyroidectomy or is otherwise causally or etiologically related to service.  After examining the Veteran and obtaining an accurate history regarding loud noise exposure during service in the Navy while performing duties as a cook (i.e., noise in the kitchen) and performing annual firearms training, the March 2011 VA medical examiner opined that it was less likely than not that tinnitus was caused by the left hemithyroidectomy.  The March 2011 VA medical examiner reasoned that there was absolutely no evidence linking tinnitus to a thyroid procedure, and noted that there was typically no loud noise exposure during surgery.  The March 2011 VA medical examiner commented that the Veteran was under anesthesia and developed the tinnitus immediately afterward; therefore, the correct sequence of events was present but there was no likely mechanism, which made the development of tinnitus as a result less likely than the 50 percent probability.  The March 2011 VA medical examiner further stated that the etiology of the Veteran's tinnitus was unknown and, although the Veteran had some noise exposure as a cook and during firearms training, tinnitus did not develop at those times.  Because the March 2011 VA medical examiner has medical training and expertise in otolaryngology, considered an accurate history as reported by the Veteran at the VA medical examination, provided adequate rationale for the medical opinion, the March 2011 VA medical opinion is of significant probative value.  There is no competent medical opinion to the contrary of record.

The Board notes that the March 2011 VA medical opinion did not specifically address whether tinnitus was aggravated by the left hemithyroidectomy; however, the credible lay and medical evidence of record shows that tinnitus had its onset after the January 2010 left hemithyroidectomy and has not increased in severity since that time because tinnitus has been constant since its onset; therefore, the weight of the evidence is against a finding that tinnitus was permanently worsened beyond the normal progress by the left hemithyroidectomy.  

Also, although the March 2011 VA medical opinion primarily focused on whether the left hemithyroidectomy caused the Veteran's tinnitus, the March 2011 VA medical examiner adequately addressed whether tinnitus was causally or etiologically related to service.  As stated above, the March 2011 VA medical examiner noted that the etiology of tinnitus was unknown and explained that, despite some noise exposure as a cook and during firearms training, tinnitus did not develop at those times.  The Board may reasonably infer from the March 2011 VA medical examiner's statement that the absence of tinnitus at the times of noise exposure during service was the basis for the medical opinion that the etiology of tinnitus was unknown, as opposed to tinnitus being etiologically related to in-service noise exposure.  

The Veteran, as a lay person, is competent to report past and current tinnitus symptoms and diagnose tinnitus because tinnitus symptoms are observable through the senses; however, the Veteran's report of tinnitus symptoms during and since service is not credible.  The weight of the evidence establishes factually that there were no symptoms of tinnitus during service or for several months after service.  The March 2011 VA medical examiner, who has expertise and training in the area of auditory disorders, provided a negative medical opinion regarding the probability of a relationship between the Veteran's tinnitus and the left hemithyroidectomy on a causation basis and between tinnitus and service, which is of greater probative value than the general assertions by the Veteran of a nexus of tinnitus to service.  There is no competent opinion to the contrary of record.  Thus, in consideration of the foregoing, the Board finds that the evidence weighs against finding that tinnitus was causally or etiologically related to service or the service-connected left hemithyroidectomy; therefore, service connection for tinnitus must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Disability Rating Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 
38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of a veteran's condition. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  


Initial Rating Analysis for Depression

For the entire rating period, depression is rated at 50 percent under the criteria at criteria found at 38 C.F.R § 4.130, DC 9435.  Psychiatric disabilities are evaluated under the General Rating Formula for Mental Disorders. 

Under the General Rating Formula for Mental Disorders, a 50 percent rating is prescribed when there is evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

A 70 percent rating is provided when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness" from 0 to 100, with 100 representing superior functioning in a wide range of activities and no psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242   (1995) (quoting the Diagnostic and Statistical Manual of Mental Disorders at 32 (4th ed. 1994)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  The use of the phrase "such as" in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list and are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) determined that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  Thus, the demonstrated symptomatology is the primary focus when deciding entitlement to a given disability rating and a veteran may be entitled to a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id.  

When a claimant has both service-connected and non-service-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board finds that a distinction between the effects of the Veteran's service-connected depression and the non-service-connected anxiety disorder not otherwise specified (NOS) is not possible in this case; therefore, all psychiatric symptoms and associated functional impairment have been attributed to the service-connected depression.  
  
After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the disability picture associated with the Veteran's service-connected depression more closely approximates the schedular criteria for a 70 percent rating under DC 9435 for the entire rating period.  Throughout the rating period, the Veteran's depression was manifested by occupational and social impairment with reduced reliability and productivity due to psychiatric symptoms of disturbances of motivation and mood (i.e., depressed mood, anxiety, and difficulty with motivation for performing daily tasks resulting in less getting done); chronic sleep impairment managed with medication; flattened affect; some difficulty in establishing and maintaining effective work and social relationships such as a happy marriage of over 25 years with some marital discord as a result of irritability; and some difficulty in adapting to stressful circumstances, including work or a worklike setting.  The severity of occupational and social impairment due to psychiatric symptoms more closely approximates the criteria for a 50 percent rating; therefore, a rating in excess of 50 percent is not warranted.  

Although the demonstrated psychiatric symptom of difficulty in adapting to stressful circumstances is specifically contemplated by the schedular criteria for a 70 percent rating, the evidence does not demonstrate any other symptoms specifically contemplated by the 70 percent rating criteria or of similar frequency, severity, and duration.  After reviewing the record and interviewing and examining the Veteran, the September 2012 VA examiner opined that the Veteran's level of occupational and social impairment due to psychiatric symptomatology was of a lesser degree than "occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood."  The September 2012 VA examiner also assigned a GAF score of 60, which is reflective of moderate symptoms or moderate difficulty in social, occupational, or school functioning.  The Veteran's private treating psychologist similarly described the Veteran's psychiatric disability picture as manifested by "moderate" emotional distress.  While other evidence shows some occupational and social impairment with deficiencies in the areas of work and mood due to psychiatric symptoms, there are no deficiencies demonstrated in the areas of school, family relations, judgment, or thinking beyond what is contemplated by the 50 percent schedular rating.  

Furthermore, at the September 2012 VA mental disorders examination, the Veteran reported that he enjoyed singing, was majoring in music at a community college, found school to be "somewhat of an outlet," and was doing well in school so far.   He also reported having a good marriage overall, and enjoying relationships with his family.  Although the Veteran has not worked for most of the rating period, he has repeatedly asserted that he has had difficulty working due to physical limitations.  He has not indicated that psychological limitations have caused or significantly contributed to a level of occupational impairment beyond what is contemplated by the 50 percent schedular rating.  In consideration of the foregoing, the Board finds that depression does not result in occupational and social impairment to the degree contemplated by the 70 percent schedular rating.  

Thus, in summary, upon review of all lay and medical evidence of record, the Board finds that, throughout the rating period, depression was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: disturbances of motivation and mood (i.e., depressed mood, anxiety, and difficulty with motivation for performing daily tasks resulting in less getting done); chronic sleep impairment managed with medication; flattened affect; some difficulty in establishing and maintaining effective work and social relationships such as a happy marriage of over 25 years with some marital discord as a result of irritability; and some difficulty in adapting to stressful circumstances, including work or a worklike setting but generally performing well in school.  After considering the evidence of functional impairment and symptoms associated with depression the Board finds that the level of occupational and social impairment is adequately contemplated by the schedular criteria for a 50 percent disability rating, and no higher initial rating is warranted at any time during the rating period. 

Extraschedular Referral Analysis 

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

In this case, the Board does not find any symptoms or functional impairment that are not already encompassed by the 50 percent schedular rating for depression for the entire rating period.  The schedular rating criteria, DC 9435, specifically provide for disability ratings based on a combination of symptoms and clinical findings.  Throughout the rating period, depression was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: disturbances of motivation and mood (i.e., depressed mood, anxiety, and difficulty with motivation for performing daily tasks resulting in less getting done); chronic sleep impairment managed with medication; flattened affect; some difficulty in establishing and maintaining effective work and social relationships such as a happy marriage of over 25 years with some marital discord as a result of irritability; and some difficulty in adapting to stressful circumstances, including work or a worklike setting but generally performing well in school. 

These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Because the schedular rating criteria is adequate to rate the Veteran's depression, the Board finds that the criteria for extraschedular referral have not been met. 38 C.F.R. § 3.321(b)(1).

Initial Rating Analysis for Status Post Left Hemithyroidectomy

For the entire rating period (i.e., beginning on November 1, 2009), status post left hemithyroidectomy is rated at 0 percent (i.e., noncompensable) under the criteria at 38 C.F.R. § 4.119, DC 7905-7915, with hypoparathyroidism as the service-connected condition and a benign neoplasm of the endocrine system as the residual disability; however, because a thyroid nodule was diagnosed during service and later determined to be a benign thymoma, the Board finds that the disability is more appropriately rated under hyphenated DC 7915-7905, with benign neoplasm as the service-connected disease and hyperparathyroidism as the residual condition.  DC 7915 instructs that benign neoplasms of any specified part of the endocrine system are to be rated as residuals of endocrine dysfunction.  38 C.F.R. § 4.119

Under DC 7905, a 10 percent rating is warranted for hypoparathyroidism with continuous medication required for control.  A 60 percent rating is warranted for hypoparathyroidism with marked neuromuscular excitability, or; paresthesias (of arms, legs, or circumoral area) plus either cataract or evidence of increased intracranial pressure.  A 100 percent rating is warranted for hypoparathyroidism with marked neuromuscular excitability (such as convulsions, muscular spasms (tetany), or laryngeal stridor) plus either cataract or evidence of increased intracranial pressure (such as papilledema).  38 C.F.R. § 4.119, DC 7905.  Although the schedular criteria do not specifically outline any criteria for a noncompensable (0 percent) rating, the Board notes that a zero percent rating is assigned when the requirements for a compensable rating are not met pursuant to 38 C.F.R. 
§ 4.31 (2014).

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against finding that the criteria for a compensable rating under DC 7905 for status post left hemithyroidectomy are met or approximated at any time during the rating period.  Throughout the rating period, no residuals from the left hemithyroidectomy have been shown.  See, e.g., July 2010 VA medical examination report; see also August 2010 VA primary care note (noting that the thyroid-stimulated hormone levels were within normal limits status post the thyroid nodule excision).  For this reason, the criteria for a compensable rating under DC 7905 (or any other potentially applicable Diagnostic Code pertaining to function of the thyroid) for status post left hemithyroidectomy are not met or approximated for any portion of the rating period.  

Although the Veteran has asserted that he has residual chest pain associated with the left hemithyroidectomy and difficulty lifting, pulling, pushing, bending, or stooping due to the chest pain, he is a lay person and lacks the medical training and expertise to attribute the chest pain to a particular diagnosed disability.  The Veteran's treating medical providers have attributed the above symptoms and functional impairment to the service-connected median sternotomy.  See, e.g., August 2010 VA primary care note (noting chest wall pain status post median sternotomy); September 2010 letter from a private medical provider (noting that residual mid-chest pain status post thymectomy/sternotomy at the site of a prior sternotomy with a possible neuropathic component).  Furthermore, such symptoms and functional impairment were considered when awarding the 100 percent schedular rating from November 1, 2009 to February 1, 2011, and the 10 percent schedular rating from February 1, 2011 for status post median sternotomy for total thymectomy with en bloc mass resection including pericardium extending from phrenic to phrenic and femoral and radial arterial line placement.  See May 2010, August 2010, and November 2010 rating decisions.  The Veteran is also in receipt of a separate 20 percent rating for four painful, residual chest and abdominal scars associated with the median sternotomy/total thymectomy.  The Board is prohibited from awarding a compensable rating for status post left hemithyroidectomy based on the same symptomatology (e.g., chest pain and sensitivity).  38 C.F.R. § 4.14 (avoidance of pyramiding).

The Board has further considered whether the initial rating appeal warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321; Thun, 22 Vet. App. at 111.  In this case, the Board does not find any symptoms or functional impairment that is not already encompassed by the noncompensable (i.e., 0 percent) rating under DC 7915-7905.  The schedular rating criteria under hyphenated DC 7915-7905 contemplate residual symptoms associated with benign neoplasms and hyperparathyroidism, and provide for a 0 percent rating when the Veteran does not meet the criteria for a compensable rating.  38 C.F.R. § 4.31.  As stated above, there are no residuals of the left hemithyroidectomy.  The complaints of chest pain, including associated with residual scars, are associated with the medial sternotomy/total thymectomy.  The complaints are already contemplated in the separate 20 percent rating for residual scars status post median sternotomy for total thymectomy, and the staged rating (100 percent rating from November 1, 2009 to February 1, 2011, and 10 percent thereafter) for status post median sternotomy for total thymectomy residuals; therefore, the Board finds that manifestations of the Veteran's status post left hemithyroidectomy are fully contemplated in the currently 0 percent rating.  For these reasons, the Board finds that the schedular criteria are not inadequate to rate the Veteran's left hemithyroidectomy, and referral for consideration of an extraschedular rating is not necessary.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when there is "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

Service connection for tinnitus, to include as secondary to the status post left hemithyroidectomy, is denied.  

An initial rating in excess of 50 percent for depression for the entire rating period is denied.

A higher (compensable) initial rating for status post left hemithyroidectomy for the entire rating period is denied.


REMAND

Service connection for a Disability Manifested By Fatigue

The issue of service connection for a disability manifested by fatigue, including claimed chronic fatigue syndrome and obstructive sleep apnea, is remanded for a VA medical examination with a medical opinion.  As explained in the introduction above, the Veteran was recently diagnosed with severe obstructive sleep apnea, and contends that he has had poor sleep and fatigue since service or, alternatively, since the 2009 sternotomy/total thyrectomy.  See July 2013 correspondence.  There is no medical opinion of record addressing the medical question of whether the Veteran's sleep apnea is causally or etiologically related to service or, alternatively, was caused or permanently worsened beyond the normal progression by the service-connected medial sternotomy/total thymectomy.  Because the evidence currently of record is insufficient to decide the appeal, a remand for a VA medical examination with a medical opinion is needed.  

TDIU

The issue of entitlement to a TDIU is remanded for a vocational assessment of the Veteran by a vocational expert.  For the entire rating period for a TDIU, service connection has been in effect for depression, rated at 50 percent; residual scars status post median sternotomy for total thymectomy with en bloc mass resection including pericardium etending from phrenic to phrenic and femoral and radial arterial line placement, rated at 20 percent; right shoulder subacromial bursitis and impingement with biceps tendinitis, rated at 10 percent; right knee patellofemoral pain syndrome, rated at 10 percent; left knee patellofemoral pain syndrome, rated at 10 percent; right eye maculopathy with visual distortion, rated at 10 percent; status post median sternotomy for total thymectomy with en bloc mass resection including pericardium extending from phrenic to phrenic and femoral and radial arterial line placement, rated at 100 percent from November 1, 2009 to February 1, 2011, and rated at 10 percent thereafter; and right eye pinguecula, hemorrhoids status post hemorrhoidectomy, erectile dysfunction, residual burn scar of the left forearm, and status post left hemithyroidectomy, each rated as noncompensable.  The combined disability rating is 100 percent from November 1, 2009 to February 1, 2011, and 80 percent from February 1, 2011.  

Thus, the Veteran has two or more service-connected disabilities, with one service-connected disability rated at 40 percent or higher (i.e., depression), and the combined rating for the service-connected disabilities is 70 percent or greater; therefore, the threshold percentage requirements for the award of a TDIU under the provisions of 38 C.F.R. § 4.16(a) are met for the entire rating period.  

In this case, the Veteran last worked full time in June 2010, and has past work experience in food service, including during the twenty years of service in the U.S. Navy.  The Veteran also has some functional limitations with lifting, pushing, pulling, and carrying heavy loads, as well as some difficulty with adapting to stressful circumstances due to service-connected disabilities.  Work in food service requires some heavy lifting and can involve stressful circumstances to some degree.

The evidence currently of record is insufficient to determine whether service-connected disabilities render the Veteran unemployable because, during the course of the appeal, the Veteran obtained additional education and training which may improve his employability.  On the April 2011 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran reported that the highest level of education attained was four years of high school; however, he more recently told the September 2012 VA mental disorders examiner that he was a full-time student at a community college, was majoring in music, and was doing well in school so far.  The significance of the education and training in music obtained by the Veteran during the course of the appeal and its impact on his employability is unclear and requires assessment by a vocational expert.  For these reasons, a remand is needed.  See Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

Accordingly, the issues of entitlement to service connection for a disability manifested by fatigue and a TDIU are REMANDED for the following actions:

1.  Schedule the Veteran for appropriate VA medical examination for the claimed disability manifested by fatigue.  All relevant documents should be made available to and reviewed by the examiner.  In the addendum report, the examiner should confirm that the record was reviewed. 

Based on review of the appropriate records, the examiner should provide the following opinion:

(a)  Is it "as likely as not" (i.e., to at least a 50-50 degree of probability) that the current obstructive sleep apnea had its onset during service or is otherwise causally or etiologically related to service?

(b)  Is it "as likely as not" (i.e., to at least a 50-50 degree of probability) that the current obstructive sleep apnea was caused by the service-connected status post median sternotomy for total thymectomy with en bloc mass resection including pericardium etending from phrenic to phrenic and femoral and radial arterial line placement?

(c)  Is it "as likely as not" (i.e., to at least a 50-50 degree of probability) that the current obstructive sleep apnea was permanently worsened beyond the natural progression by the service-connected status post median sternotomy for total thymectomy with en bloc mass resection including pericardium etending from phrenic to phrenic and femoral and radial arterial line placement?

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.

2.  Schedule the Veteran for an assessment by a vocational rehabilitation or similar occupational specialist to help ascertain the Veteran's social interactions, his work or work-like functioning in recent years, and his ability to obtain training to perform sedentary work or light duty work. 

Appropriate records should be made available to and reviewed by the individual conducting the survey, and he or she should indicate on the report that such a review was conducted.  The report from this survey should include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities, including his ability to sit for prolonged periods of time, and any side effects from any and all medications taken. 

The VA vocational rehabilitation or similar specialist should offer an opinion as to whether, given the Veteran's educational background, experience, medical treatment, and work history, it is at least as likely as not (50 percent or higher degree of probability) that the service-connected disability picture alone is of sufficient severity to preclude him:

 a) from securing or following all forms of substantially gainful employment, whether physical or sedentary; and

 b) from completing vocational rehabilitation/training which would allow him to obtain and retain sedentary employment.

The surveyor should explain why and how he or she reached his or her opinion, including (1) identifying what facts and information, whether found in the record or outside the record, support his or her opinion, and 
(2) explaining how those facts justify the opinion.

3.  Thereafter, the remanded issues should be readjudicated.  If any benefits sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


